DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 10 is objected to because of the following informalities: 
Claim 10 recites the limitation, “outputting display data a virtual object superimposed on a view of a real space.”
To correct grammatical issue, the limitation is interpreted as “outputting display data of a virtual object superimposed on a view of a real space.”
  Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as Major et al. (US patent publication: 20210350634, “Major”)

	Regarding claim 1, Major teaches,  A non-transitory computer readable medium storing an augmented reality processing program ( “[0076] As shown in FIG. 6, the computer system 600 may include one or more processors 605 (e.g., a general-purpose processor in combination with a graphics processing unit), which may be interconnected to other components of the computer system 600 via a system bus 610. This interconnection may enable processors 605 to execute instructions stored in memory 615, for example, and control other components of the computer system 600, such as a network interface 620, one or more input devices 625, and one or more output devices 630.”) causing a server (computer system 6600 in Fig.6)  to perform functions comprising: 
outputting display data of a virtual object superimposed on a view of a real space; ( Fig. 5 and step 504  and “[0067] At 504, an AR scene may be generated by overlaying a virtual object onto the view. The virtual object may be generated based on information in an AR model (e.g., AR model 106)”). and 
controlling at least one of an operation, movement, and a state change of the virtual object in accordance with an operation input by a user. (“[0070] At 506, the virtual object may be manipulated (automatically or manually) within the AR scene. For example, the virtual object may be rotated about one or more axes, or part of the virtual object may be moved from one location in the AR scene to another location in the AR scene.” See Fig. 2 how virtual object is controlled using user input.”)

Regarding claim 2, Major teaches, wherein the functions further comprise: outputting display data of an augmented reality diorama superimposed on the view of the real space. (Fig.2 displays virtual object which is 3th dimensional virtual object or diorama superimposed on  the view of real scene. “[0021],,,,The AR scene 112 may include a three-dimensional (3D) scene in which the virtual object (which may also be also 3D), is placed in a particular position and with a particular orientation. When the virtual object is placed into the AR scene 112, the virtual object may take on the properties of the physical environment 102.”)

Regarding claim 3, Major teaches, wherein controlling the at least one of the operation, movement, and the state change of the virtual object comprises outputting display data of the virtual object enlarged and superimposed on the view of the real space. (“[0032] Option 240 may, when selected, permit the user to resize the virtual object 210. The user may select between a set of predefined sizes (e.g., small, medium, large) or adjust the size manually, e.g., via a slider bar displayed in response to selecting option 240.”)

Regarding claim 4, Major teaches, wherein outputting the display data of the virtual object comprises outputting display data of a control interface for controlling the virtual object together with the virtual object. (Fig.2 and Paragraph [0033-0034] discloses  option to control virtual object in user interface. )

Regarding claim 8, Major teaches, wherein the functions further comprise: causing a plurality of apparatuses to perform communication. (“[0076]….This interconnection may enable processors 605 to execute instructions stored in memory 615, for example, and control other components of the computer system 600, such as a network interface 620, one or more input devices 625, and one or more output devices 630. Network interface 620 may facilitate communication with other computer systems, and may include wired network interfaces, such as an Ethernet interface, and/or wireless network interfaces, such as an IEEE 802.11 interface. Input devices 625 may include peripheral devices, such as one or more keyboards, mice, microphones and/or the like, and output devices 630 may include various output subsystems, such as one or more displays, speakers, and/or the like. Other components may be similarly coupled to and/or otherwise implemented in computer system 600.”)


Regarding claim 9,  An augmented reality processing system (Fig. 1)  comprising: 
a communication network; (“[0076]….This interconnection may enable processors 605 to execute instructions stored in memory 615, for example, and control other components of the computer system 600, such as a network interface 620, one or more input devices 625, and one or more output devices 630. Network interface 620 may facilitate communication with other computer systems, and may include wired network interfaces, such as an Ethernet interface, and/or wireless network interfaces, such as an IEEE 802.11 interface. Input devices 625 may include peripheral devices, such as one or more keyboards, mice, microphones and/or the like, and output devices 630 may include various output subsystems, such as one or more displays, speakers, and/or the like. Other components may be similarly coupled to and/or otherwise implemented in computer system 600.”)
a server; ((0056] FIG. 1 is merely an example. In other embodiments, one or more components depicted in FIG. 1 may be remotely located or certain components combined. For example, as indicated above, the viewable model generator 160 and the AR application 105 may be implemented on different computing devices. In some embodiments, AR models may be loaded into the AR application 105 from a remote server, and the images 116 are transmitted to the remote server or a different server for use in generating viewable models.”) 
a user terminal; (Fig. 1 element 100 )
a display device; (display device 112) and 
a computer ( computer of element 100, element 100 is  Fig. 6 element 600 which has a processor)  in at least one of the server or the user terminal configured to:
output display data of a virtual object superimposed on a view of a real space; ( Fig. 5 and step 504  and “[0067] At 504, an AR scene may be generated by overlaying a virtual object onto the view. The virtual object may be generated based on information in an AR model (e.g., AR model 106)”).
displaying the display data on the display device; (“[0074] At 512, the viewable model may be output on a display. As discussed above, viewable models may be integrated into any number of viewing platforms for viewing by an end-user. For example, the outputting of the viewable model in 512 may involve presenting a still image, or a spin image or other interactive presentation within a web browser or a user interface provided by a software application”)and
control at least one of an operation, movement, and a state change of the virtual object in accordance with an operation input by a user. (“[0070] At 506, the virtual object may be manipulated (automatically or manually) within the AR scene. For example, the virtual object may be rotated about one or more axes, or part of the virtual object may be moved from one location in the AR scene to another location in the AR scene.” See Fig. 2 how virtual object is controlled using user input.”)


Regarding claim 10,  Major teaches, A non-transitory computer readable medium storing an augmented reality processing program  ( “[0076] As shown in FIG. 6, the computer system 600 may include one or more processors 605 (e.g., a general-purpose processor in combination with a graphics processing unit), which may be interconnected to other components of the computer system 600 via a system bus 610. This interconnection may enable processors 605 to execute instructions stored in memory 615, for example, and control other components of the computer system 600, such as a network interface 620, one or more input devices 625, and one or more output devices 630.”) causing a user terminal (client element 100 which is the system of Fig. 6) to perform functions comprising:
outputting display data a virtual object superimposed on a view of a real space; ( Fig. 5 and step 504  and “[0067] At 504, an AR scene may be generated by overlaying a virtual object onto the view. The virtual object may be generated based on information in an AR model (e.g., AR model 106).
displaying the display data on a display device; (“[0074] At 512, the viewable model may be output on a display. As discussed above, viewable models may be integrated into any number of viewing platforms for viewing by an end-user. For example, the outputting of the viewable model in 512 may involve presenting a still image, or a spin image or other interactive presentation within a web browser or a user interface provided by a software application”) and
controlling at least one of an operation, movement, and a state change of the virtual object in accordance with an operation input by the user. (“[0070] At 506, the virtual object may be manipulated (automatically or manually) within the AR scene. For example, the virtual object may be rotated about one or more axes, or part of the virtual object may be moved from one location in the AR scene to another location in the AR scene.” See Fig. 2 how virtual object is controlled using user input.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Major in view of Birnbaum et al. ( US patent publication: 20130335454, “Birnbaum”).

Regarding claim 5,  Major doesn’t expressly teach,  wherein the functions further comprise: outputting tactile presentation information for driving a tactile presentation device based on at least one of the operation, movement, and the state change of the virtual object corresponding to the operation input. 
However, Birnbaum teaches, outputting tactile presentation information for driving a tactile presentation device based on at least one of the operation, movement, and the state change of the virtual object corresponding to the operation input. (Here a virtual element is touched (input) as a result virtual element is changing position that triggers an haptic device (Fig.1 element 121 or 131) to  deform/change of flexible surface of the device.      [0019]…..“The virtual element may appear to extend beyond the screen and into the physical world through a deformation of flexible surface 120 or 130 bordering the screen. The deformation may simulate a physical interaction between the virtual element and flexible surface 120 or 130. The interaction may simulate a force or pressure exerted by the virtual element on flexible surface 120 or 130. The deformation thus allows a virtual element to appear to have a physical behavior that is manifested beyond the screen. In some instances, the virtual element may not be visually represented. …. In an embodiment, deformation of flexible surface 120 and 130 may be caused by haptic output device 121 and 131, respectively. In an embodiment, the deformation may be a gross deformation, which may contrast from a deformation resulting from merely touching or lightly pressing a surface. In an embodiment, the gross deformation may be a deformation that a user can see or feel.” See Fig. 5B due to a touching by finger to a virtual object 301 , tactile information in created which drives tactile device 131 to extend the flexible surface 130 so that user can feel that some action happened due to his action.))
Birnbaum  and Major are analogous as they are from the field if controlling virtual image.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Major to have included outputting tactile presentation information for driving a tactile presentation device based on at least one of the operation, movement, and the state change of the virtual object corresponding to the operation input as taught by Birnbaum.
The motivation to include the modification is to inform the user of his action on a virtual object.

Regarding claim 6, Major as modified by Birnbaum teaches, wherein the virtual object is configured to provide the user with a tactile sense, and wherein the tactile presentation information is configured to represent the tactile sense. (Birnbaum, See Fig. 5B due to a touching by finger to a virtual object 301 , tactile information in created which drives tactile device 131 to extend the flexible surface 130 so that user can feel that some action happened due to his action. Here a virtual element is touched (input) as a result virtual element is changing position that triggers an haptic device (Fig.1 element 121 or 131) to  deform/change of flexible surface of the device.      [0019]…..“The virtual element may appear to extend beyond the screen and into the physical world through a deformation of flexible surface 120 or 130 bordering the screen.. …. In an embodiment, deformation of flexible surface 120 and 130 may be caused by haptic output device 121 and 131, respectively. In an embodiment, the deformation may be a gross deformation, which may contrast from a deformation resulting from merely touching or lightly pressing a surface. In an embodiment, the gross deformation may be a deformation that a user can see or feel.”)


Regarding claim 7,  Major as modified by Birnbaum teaches wherein the tactile presentation information is configured to represent a tactile sense received by the virtual object from an outer world of the virtual object. ((Birnbaum, See Fig. 5B due to a touching by finger to a virtual object 301 , tactile information in created which drives tactile device 131 to extend the flexible surface 130 so that user can feel that some action happened due to his action. Here a virtual element is touched (input) as a result virtual element is changing position that triggers an haptic device (Fig.1 element 121 or 131) to  deform/change of flexible surface of the device. So the tactile information (signal to move the flexible surface)  represents a tactile sense received by the virtual object  from the user’s touch which is in physical world or outer world of the virtual object.) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466. The examiner can normally be reached M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 570-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAPAS MAZUMDER/           Primary Examiner, Art Unit 2619